I am not able to concur in the foregoing opinion. The net result of the holding there expressed is to greatly increase and enlarge the liability, already sufficiently burdensome, of the medical profession. It may be admitted that the defendants advised plaintiff to go to the hospital and in her behalf arranged with the hospital managers for her reception, but I am unaware of any rule of law by which such acts upon their part rendered them chargeable with the negligence of the hospital managers or their servants. There is no pretense that defendants had any connection with or control over the hospital or the attendants there employed except as practicing physicians who went there to treat their patients. The matter of service, nursing, watch, care, and personal attendance and assistance were peculiarly the duties assumed by the hospital, and the physicians were charged with no more responsibility or liability with respect thereto than would have been the case had plaintiff been in her own home and surrounded by her own family and servants. There was nothing in the peculiar offices or duties of their profession requiring defendants or either of them to assume the responsibility of carrying or wheeling the patient between her room and the operating room — though if her condition was such as to require it, it might have been their duty to accompany her to administer proper restoratives, or give advice for her care and treatment en route. The hospital managers recognizing this situation did furnish an attendant who handled the car on which plaintiff was being moved, and it is conceded in argument that for the negligence of that attendant the defendants are not liable. The operation for which defendants had been employed had been performed, and the attendant took charge of the car to remove the patient to her room. One of the defendants, Dr. L. B. Morton, walking ahead of the car, discovered that the elevator platform was down, and addressed his efforts to raising it. While the doctor was thus engaged, his head and shoulders being inside the elevator well, the hospital attendant having charge of the car let go her hold *Page 213 
upon it, and it moved forward sufficiently to allow plaintiff to slide therefrom into the well, falling to the platform which was then ascending, though not, as I understand the record, the full distance to the lower floor. It is true the attendant says in explanation of her negligence that, seeing the doctor was having some difficulty in raising the elevator platform, she spoke to him saying she would go below and raise it. To this he, having then succeeded in getting the platform in motion, responded, saying it was unnecesary for her to go, and before he had brought the platform to their floor the accident occurred. To charge him with this unfortunate result — and to go still further and charge the partnership of which he was a member — strikes me as a grievous injustice not called for by any rule or principle of law. Suppose, in wheeling the car along the hall, the nurse had carelessly tipped it over, precipitating the plaintiff upon the floor, or had carelessly fallen upon or against the plaintiff, or had of her own motion administered a medicine or restorative in excessive or dangerous quantity, is there any principle upon which defendants could be held liable for injuries thus occasioned? I think it safe to say that this question will be unhesitatingly answered in the negative, and yet it will be very difficult indeed to suggest any tenable ground for distinguishing between the relations and liabilities of the parties in these supposed cases and the case at bar. I freely concede that one who adopts a profession which has to do with matters affecting the health and lives of those whom he serves is properly held to a high degree of responsibility, and is required to exercise care reasonably proportioned to the delicacy and importance of the duties he undertakes to perform. While there are doubtless occasional exceptions, it is a matter of common observation that the medical profession of to-day is keenly alive to its responsibility. No profession excels it in thoroughness of preparation. The true physician never ceases to be a student, never flags in zeal for more thorough mastery of the mysterious *Page 214 
laws of human life and human health. In entering the practice he assumes grave risks. Both law and public sentiment demand of him a skill which adequately reflects the accumulated experience of the profession since the day of Hippocrates, and the breadth of scientific knowledge which is characteristic of the present age. Though he does all a man can do and gives to a case the best fruits of a life of earnest study and investigation, he cannot escape carping criticism, and the sick or injured person who is disappointed by his physician's inability to perform a miracle is easily persuaded to find solace in a malpractice suit, in which a sympathetic jury stimulated by the sight of a wasted or crippled human form is led to put a brand of undeserved reproach on one who merits the entire confidence and respect of the community. Every physician who answers an emergency call, even though it be one of the numerous "charity cases" which daily demand much of his time and attention, takes his professional life and reputation in his hand, and when having vainly exhausted all the resources at his command, some person inspired by ignorance or malice or hope of blackmail holds him up with a damage claim, he ordinarily finds it to his advantage to submit to unjust exaction rather than risk the uncertain outcome of such controversies in a court of justice. This court while not relaxing the rule which insists that men holding themselves out as physicians shall exercise the care and skill befitting the profession, ought not to unduly increase the burdens of that profession or make its practice so onerous and hazardous as to drive therefrom its reputable members; yet I feel warranted in saying that such result cannot be avoided if the legal liability of the physician is to be extended materially beyond the limits which have been recognized and established in our earlier adjudications on this subject.
I dissent, also, from the conclusion that, if Dr. L. B. Morton is chargeable with negligence, his partner, Dr. W. M. Morton, is equally liable with him. Even if we assume that *Page 215 
the former was wheeling the car at the time of the accident, though it is conceded he was not, he was engaged not in the business of the partnership, but was voluntarily doing or assisting in the work of a hospital attendant. His partner was not present, took no part in the service being performed at that time, and should be exonerated from all liability. The judgment appealed from should be reversed.
 *Page 656